DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “medium housing portion” (Claims 7-12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification does not disclose a reference number for the claimed “medium housing portion” (Claims 7-12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 2, in line 3, “a medium that was set” is claimed however it is not recited as to where or upon what the medium is set. Since this is associated with the feeding roller (12) clause, it is presumed the medium is set on feed tray 9, however it should be clarified in the claim.
	Regarding Claims 7-12, it is claimed that “a front feeding roller that feeds out the medium”, wherein the front feeding roller is 21 per the specification and “the medium” is that which is placed upon the feed tray (9 per the specification). However, as seen in Fig. 5, the feed paths from 9 and 21 are independent, wherein 21 cannot feed out a medium set on 9. It is not understood as to which feed path is being referenced. Alternatively, if the feed tray is to be taken as cassette 11, “the medium” (having antecedent basis in line 3 of Claims 1 and 2) cannot be fed from 11 by feeding roller 12.
	Regarding Claims 13-15, line 3, “an inverting path that inverts the medium” is recited however the inverting path is R3 per the specification and as seen in Fig. 5, R3 cannot invert “the medium” (from 9), rather only a medium from 11 since these are independent paths. It is not understood as to which feed path is being referenced.
	Claims 3-6 and 16-18 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US Pub No. 2016/0236489 A1).
	Regarding Claim 1, Nakano et al. discloses
a recording head (25) that performs recording; 
a feeding roller (9) that feeds out a medium that was set; 
a transport roller (21) that transports the medium fed out by the feeding roller toward a facing position (on 23) facing the recording head; 
an auxiliary roller (18) that is provided between the feeding roller and the transport roller (Fig. 2) and that assists in the transport of the medium; 
a motor (49) that generates driving force; and 
a drive train (comprising at least 51-60) that is configured to transmit the driving force of the motor to the auxiliary roller and the transport roller (see [0064]).
Regarding Claim 2, Nakano et al. discloses 
a recording head (25) that performs recording; 
a feeding roller (9) that feeds out a medium that was set; 
a transport roller (21) that transports the medium fed out by the feeding roller toward a facing position (on 23) facing the recording head; 
a discharging roller (26) that discharges the medium that was recorded on by the recording head at the facing position; 
an auxiliary roller (18) that is provided between the feeding roller and the transport roller (Fig. 2) and that assists in the transport of the medium; 
a motor (49) that generates driving force; and 
a drive train (comprising at least 51-60) that is configured to transmit the driving force of the motor to the auxiliary roller and the discharging roller (see [0064]).
Regarding Claim 3, Nakano et al. discloses
the drive train is configured to transmit the driving force of the motor to the transport roller (see Fig. 3); and 
the auxiliary roller, the transport roller and the discharging roller are driven by the motor via the drive train ([0064]).
Regarding Claim 4, Nakano et al. discloses
the drive train is configured to transmit the driving force of the motor to the feeding roller (see Fig. 3), and 
the auxiliary roller, the feeding roller and the transport roller are driven by the motor via the drive train ([0064]).
Regarding Claim 5, Nakano et al. discloses
the drive train is configured to transmit the driving force of the motor to the feeding roller (see Fig. 3), and 
the auxiliary roller, the discharging roller, and the feeding roller are driven by the motor via the drive train ([0064]).
Regarding Claim 6, Nakano et al. discloses 
the drive train is configured to transmit the driving force of the motor to the feeding roller (see Fig. 3), and 
the auxiliary roller, the transport roller, the discharging roller and the feeding roller are driven by the motor via the drive train ([0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boo (US Patent No. 8,201,817) discloses motor 315 and a gear train to drive rollers as in Fig. 4.
Sakai (US Pub No. 2013/0043642) discloses motor 11 to drive rollers 6-9 in Fig. 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        June 1, 2022